ON MOTION FOR REHEARING

PER CURIAM.
We grant defendant’s motion for rehearing and withdraw the opinion issued October 11, 2000. The state concedes that defendant is entitled to additional credit for time served in prison after he was originally sentenced but before he was released and violated community control. The state suggests that defendant is entitled to a total of 558 days in case number 96-27066 and 527 days in case number 96-19419. Accordingly, we reverse the order denying defendant’s motion to correct sentencing error, and remand the matter to the trial court for an accurate award of credit for time served. As defendant alleges that he would be released upon the proper award of credit, we direct the trial court to address this matter in an expedited manner.
Reversed and remanded with directions.